

EXHIBIT 10.13


AGREEMENT


This Agreement is entered into on the 13th day of February, 2013 (“Effective
Date”) by and among Sitel Operating Corporation (“Sitel”); David Garner
(“Garner”); NA Liquidating Company, Inc., formerly known as National Action
Financial Services, Inc.(“NAL”), and Emory Enterprises, LLC, a limited liability
company wholly owned by Garner (“Emory”).


WHEREAS, Garner and NAL entered into that certain Membership Interest Purchase
Agreement (“Purchase Agreement”) dated August 1, 2011, among other things,
pursuant to which Garner and Emory purchased certain assets of NAL from Sitel;
and


WHEREAS, Sitel and Emory are parties to a Support Services Agreement pursuant to
which Sitel performs certain transition support services for Emory (“SSA”); and


WHEREAS, Sitel, NAL, Emory and Garner desire to settle certain monetary
obligations arising under the Purchase Agreement and the SSA and otherwise agree
to the termination of the SSA.
    
NOW, THEREFORE, the parties agree as follows:


1.
In order to settle certain post-closing monetary obligations arising under the
Purchase Agreement through January 31, 2013, as further described on Annex A
hereto, Garner shall pay to NAL the net sum of $89,804.55 in cash promptly
following the execution of this Agreement.



2.
Emory acknowledges that it owes Sitel $333,447.04 as of January 31, 2013 (“IT
Outstanding Balance”). Emory hereby agrees to pay the IT Outstanding Balance as
follows: $145,945.43 in cash promptly following the execution of this Agreement,
and $187,501.61 pursuant to the terms of a promissory note and Stock Pledge
Agreement in the forms attached hereto as Annex B.



3.
Emory and Sitel hereby amend the SSA to provide as follows:



a.
For the time period January 1, 2013 through the Termination Date (as hereinafter
defined), Emory shall pay to Sitel the sum of $15,000.00 per month for services
rendered under the SSA (“Monthly Fee”). For any partial month, the Monthly Fee
shall be prorated on a per diem basis.

b.
The SSA shall terminate upon the earlier to occur (the “Termination Date”) of:
(a) March 31, 2013; or (b) the date upon which Emory notifies Sitel that it no
longer requires any services pursuant to the SSA.

c.
Commencing upon the Effective Date through the Termination Date, (i) Sitel shall
make its employee Ryan Hayton reasonably available to Emory during




--------------------------------------------------------------------------------



business hours to provide assistance with IT transition at no additional cost
other than for any out of pocket costs incurred in connection with the
transition; and (ii) Emory will provide a skilled IT resource to assist in the
transition at its cost and expense. All amounts due pursuant to this Section 4
shall be due within thirty (30) days of receipt of invoice.
d.
On or before the Termination Date, to the extent NAL has the right to assign or
transfer such licenses, NAL shall transfer to Emory all OSC licenses currently
used on the MVP 2 dialer at no cost to Emory. Sitel will also review certain
existing server hardware in its discretion and to the extent Sitel determines
such hardware is obsolete or is otherwise not useful to Sitel but would be
useful to support the IT collections platform currently used by Emory, Sitel
will work with Emory to transition such hardware to Emory.



4.
Except as amended herein the terms of the SSA and the Purchase Agreement shall
remain in full force and effect.



5.
Unless otherwise set forth herein, all capitalized terms shall have the meanings
set forth in the Purchase Agreement.



IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
shown below.    




/s/ David Garner
David Garner


Date: 2/13/13


Sitel Operating Corporation




By: /s/ Dagoberto Quintana
Title: President and Chief Executive Officer


Emory Enterprises, LLC




By: /s/ David Garner
Title: Member







--------------------------------------------------------------------------------









NA Liquidating Company, Inc.




By: /s/ David Beckman
Title:/s/ Secretary





--------------------------------------------------------------------------------



Annex A


 
 
 
 
 
 
Amounts Due from Garner to Sitel:
 
 
Client Receivables from 2011
 
105,033.38
Deferred Purchase Price Payments July-January
 
121,236.08
December 2011 NSF Checks
 
36,870.48
 
 
263,139.94
 
 
 
Amounts Due from Sitel to NAFS:
 
 
Client Receivables from 2011
 
14,846.14
Telco Credit
 
15,938.18
Legal Fees and Expenses
 
12,204.52
Blockbuster Services Invoices Jul-Jan
 
130,346.55
 
 
173,335.39
 
 
 
Net Due Sitel before SSA Costs
 
89,804.55






--------------------------------------------------------------------------------





Annex B


Form of Promissory Note and Stock Pledge Agreement





--------------------------------------------------------------------------------



PROMISSORY NOTE
$187,501.61        Nashville, Tennessee
February 13, 2013


FOR VALUE RECEIVED, Emory Enterprises, LLC ("Borrower"), a Delaware limited
liability company, promises to pay to the order of Sitel Operating Corporation,
a Delaware corporation ("Lender"), at its offices located at 3102 West End
Avenue, Suite 1000, Nashville, TN 37203 or such other place as Lender may
designate, the principal sum of ONE HUNDRED EIGHTY-SEVEN THOUSAND FIVE HUNDRED
ONE DOLLARS AND 61/100 CENTS ($187,501.61), together with interest (compounded
annually) on the outstanding principal balance thereof at a rate per annum
(based on a year of 360 days for the actual number of days in each interest
period) from the date hereof until this Note is paid in full equal to the “prime
rate” as reported in The Wall Street Journal Money Rates column (the “Prime
Rate”) on the date hereof, which Prime Rate shall be adjusted once annually on
the anniversary date hereto to equal the Prime Rate as reported on such
anniversary date or the next closest business day thereto.
This Note will be payable in full or in part at Borrower’s option at any time
prior to the Maturity Date (as defined below). All payments received will be
applied in the following order: (1) to charges, fees and expenses (including
reasonable attorneys' fees); (2) to accrued interest and (3) to principal.
The occurrence of any of the following events will be deemed to be an "Event of
Default" under this Note: (i) the nonpayment of any sums when due under this
Note; (ii) the occurrence of any default under and the lapse of any notice or
cure period provided with respect to such default under any debt, liability or
obligation to Lender or its affiliates of Borrower or David Garner (“Nonrecourse
Guarantor”); and (iii) the filing by or against Nonrecourse Guarantor of any
proceeding in bankruptcy, reorganization, debt adjustment or receivership, or
any assignment by Nonrecourse Guarantor for the benefit of creditors.
The “Maturity Date” shall mean the effective date of any Liquidity Event as that
term is defined in Garner’s Restricted Stock Grant Plan and Agreement dated
February 28, 2011.
Immediately upon the filing of a proceeding in bankruptcy, reorganization, debt
adjustment or receivership, or any assignment by Nonrecourse Guarantor for the
benefit of creditors, or, at the option of Lender upon the occurrence of any
other Event of Default hereunder, each without demand or notice of any kind
(which are hereby expressly waived): (i) the outstanding principal balance and
all accrued interest hereunder will be accelerated and become immediately due
and payable, (ii) this Note, together with all arrearages of interest will from
the date of the occurrence of the Event of Default bear interest at a rate per
annum (based on a year of 360 days and actual days elapsed) which will be four
percentage points (4%) above the then current interest rate in effect under this
Note, but not more than the highest rate permitted by applicable law, (iii)
Borrower will pay to Lender all reasonable attorneys' fees, court costs and
expenses incurred by Lender in connection with Lender's efforts to collect the
indebtedness evidenced hereby, and (iv) Lender may exercise from time to time
any of the rights and remedies available to Lender under applicable law.
Borrower, Nonrecourse Guarantor, all other makers, co-signers and indorsers
waive presentment, demand, protest, and notice of demand, protest, non-payment,
and dishonor. Borrower and Nonrecourse Guarantor also waive all defenses based
on suretyship or impairment of collateral.



--------------------------------------------------------------------------------



If, from any circumstances whatsoever, the fulfillment of any provision of this
Note involves transcending the limit of validity prescribed by any applicable
usury statute or any other applicable law, with regard to obligations of like
character and amount, then the obligation to be fulfilled will be reduced to the
limit of such validity as provided in such statute or law so that in no event
will any exaction of interest be possible under this Note in excess of the limit
of such validity. In no event will Borrower be bound to pay interest of more
than the legal limit for the use, forbearance or detention of money and the
right to demand any such excess is hereby expressly waived by Lender.
No delay or omission of Lender to exercise any right or power arising from any
default will impair any such right or power or be considered to be a waiver of
any such default or an acquiescence therein, nor will the action or non-action
of Lender, in case of default on the part of Borrower, impair any right or power
resulting therefrom. Borrower also waives all defenses based on suretyship or
impairment of collateral. If any provision of this Note is found to be invalid
by a court, all the other provisions of this Note will remain in full force and
effect.
This Note has been delivered and accepted at and will be deemed to have been
made at Nashville, Tennessee and will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State of Tennessee, without regard to its conflict of laws principles.
EMORY ENTERPRISES, LLC


By: /s/ David Garner
Print Name: David Garner    
Title: Member    


Guaranty


Subject to the following, Nonrecourse Guarantor hereby guarantees (the
“Guaranty”) the payment and performance of this Note in full.


Notwithstanding the foregoing, Lender will enforce payment of this Note under
the Guaranty solely from the collateral securing this Note (the “Collateral”)
and will not assert any deficiency remaining after application of the net
proceeds of any such enforcement against Nonrecourse Guarantor in any manner or
otherwise seek to realize upon the personal liability of Nonrecourse Guarantor
for such deficiency. The foregoing recourse limitation is not intended as a
waiver, release or discharge of any indebtedness, obligation or covenant of
Borrower but is solely a covenant of Lender not to sue Nonrecourse Guarantor for
a deficiency, and Lender expressly reserves all other legal and equitable rights
and remedies, including without limitation the rights to foreclose or otherwise
realize upon or exercise any right or remedy with respect to any of the
Collateral, enforce any of its rights or remedies at law or in equity against
Nonrecourse Guarantor (except as stated above), name Nonrecourse Guarantor as a
party defendant in any action brought under this Note or any of the related
documents (so long as execution on any judgment is limited in accordance with
the provisions of this Guaranty) or pursue any or all of rights and remedies
against, or limit the personal liability of, any other obligor, guarantor or
surety of this Note.
/s/ David Garner
David Garner



--------------------------------------------------------------------------------





STOCK PLEDGE AGREEMENT




This Stock Pledge Agreement is entered into and made effective as of February
13, 2013, between (i) Sitel Operating Corporation (the “Secured Party” or
“SITEL”), a Delaware corporation; and (ii) David Garner (the “Pledgor”). The
Secured Party and the Pledgor may hereinafter be referred to individually as a
“Party” and collectively, as “Parties.”


Recitals


A.    Emory Enterprises, LLC (“Emory”) has entered into a promissory note of
even date herewith payable to the order of Secured Party in the original
principal amount of $187,501.61. The Pledgor is the sole member of Emory and is
a guarantor of Emory’s obligations under the Note (the “Secured Obligations”).


B.    As consideration for deferring the payment of the Secured Obligations
pursuant to the Note, the Secured Party has required that the Pledgor enter into
this Agreement in order to secure the payment and performance of the Secured
Obligations.


THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:


1.    Grant of Security Interest.


(a)    As security for the faithful performance of the terms of this Agreement
and to ensure the availability for delivery of the Pledged Shares (as defined
below) upon exercise of the right to possession of the Pledged Shares upon an
Event of Default as herein defined, The Pledgor agrees to deliver to and deposit
with the Secured Party stock assignments duly endorsed (with date and number of
shares left blank) in form satisfactory to the Secured Party, together with the
certificate or certificates evidencing the Pledged Shares.


(b)    The Pledgor hereby grants to the Secured Party a security interest in all
of Pledgor’s right, title and interest in and to the shares of the common and
preferred stock of SITEL Worldwide Corporation described on EXHIBIT A hereto
(the “Pledged Shares”). The Pledgor further grants to the Secured Party a
security interest in any stock rights, rights to subscribe, liquidating
dividends, dividends paid in stock, new securities, or any other property to
which the Pledgor is or may hereafter become entitled to receive on account of
the Pledged Shares. If the Pledgor receives additional property of such nature,
he shall immediately deliver such property to the Secured Party to be held by
pursuant to the terms of this Agreement.


(c)    The Pledgor grants a further security interest to the Secured Party in
the proceeds or products of any sale or other disposition of the Pledged Shares.





--------------------------------------------------------------------------------



2.    Representations and Warranties. To induce the Secured Party to enter into
this Agreement, the Pledgor represents and warrants as follows:


(a)    The Pledgor has full power and authority to enter into and perform this
Agreement and this Agreement has been duly entered into and delivered and
constitutes a legal, valid and binding obligation of the Pledgor enforceable in
accordance with its terms.


(b)    The Pledgor has good title to the Pledged Shares, and the Pledged Shares
are not subject to any lien, charge, pledge, encumbrance, claim or security
interest other than those granted pursuant to this Agreement.


(c)    The Pledgor has not entered into any stock restriction or purchase
agreement with respect to the Pledged Shares which would in any way restrict the
sale, pledge or other transfer of the Pledged Shares or of any interest in or to
the Pledged Shares hereunder other than a Stockholder Agreement in favor of
SITEL Worldwide Corporation dated August 15, 2000, as amended to date.


3.    Duration of Security Interest. The Secured Party, and its successors and
assigns, shall hold the security interest created hereby pursuant to the terms
of this Agreement, and this security interest shall continue until the Secured
Obligations are paid in full.


4.    Maintaining Freedom from Liens. The Pledgor shall keep the Pledged Shares
free and clear of liens and shall pay all amounts, including taxes, assessments
or charges, which might result in a lien against the Pledged Shares if left
unpaid, unless the Pledgor at its own expense are contesting such amount in good
faith by an appropriate proceeding timely instituted which shall operate to
prevent the collection or satisfaction of the lien or amount so contested. If
the Pledgor fails to pay such amounts and are not contesting the validity or
amount thereof in accordance with the immediately preceding sentence, the
Secured Party may, but is not obligated to, pay such amounts, and such payment
shall be conclusive evidence of the legality or validity thereof. The Pledgor
shall promptly reimburse Secured Party for any such payments, and until
reimbursement, such payments shall be a part of Secured Obligations.


5.    Certain Rights Respecting Pledged Shares.


(a)    The Pledgor shall continue to be the owner of the Pledged Shares so long
as no Event of Default (as defined below) under Secured Obligations or this
Agreement has occurred and is continuing and may collect and retain all
distributions now or hereafter payable on or on account of the Pledged Shares,
and, so long as no Event of Default has occurred may exercise their voting
rights with respect to the Pledged Shares.


(b)    The Pledgor shall not sell, transfer or encumber, or attempt to sell,
transfer or encumber, the Pledged Shares, or any part thereof or interest
therein, without the prior express written consent of the Secured Party. Any
such consent of the Secured Party shall not constitute the release by the
Secured Party of its interest in the Pledged Shares, and any such sale, transfer
or encumbrance consented to shall be so sold, transferred, or encumbered subject
to the security interest of the Secured Party.



--------------------------------------------------------------------------------





(c)    The Secured Party at its option upon the occurrence of any Event of
Default and so long as such Event of Default exists may exercise all voting
rights and privileges whatsoever with respect to the Pledged Shares, including,
without limitation, the right to receive distributions. To that end, the Pledgor
hereby grants the Secured Party a proxy and appoints Secured Party as its
attorney-in-fact for all purposes of voting the Pledged Shares at any annual
regular or special meeting of SITEL Worldwide Corporation and this appointment
shall be deemed coupled with an interest and is and shall be irrevocable until
all of the Secured Obligations have been fully paid and terminated, and all
persons whatsoever shall be conclusively entitled to rely upon oral or written
certification of the Secured Party that it is entitled to vote the Pledged
Shares hereunder. The Pledgor shall execute and deliver to the Secured Party any
additional proxies and powers of attorney that the Secured Party may desire in
its own names. The Secured Party acknowledges that it will not exercise any
rights granted pursuant to this paragraph 5(c) unless an Event of Default has
occurred and only so long as the Event of Default continues to exist.


6.    Events of Default. At the option of Secured Party, the happening of any of
the following events shall constitute a default under this Agreement (each an
“Event of Default”):


(a)    An Event of Default under the Note;


(b)    The creation of any lien in the Pledged Shares, without the prior written
consent of the Secured Party; or


(c)    The sale or transfer of the Pledged Shares, or any part thereof or
interest therein, without the prior written consent of the Secured Party.


7.    Remedies.


(a)    Upon the occurrence of any Event of Default, the Secured Party may at its
option declare that part of the Pledged Shares, as is necessary to remedy the
default, to be immediately due and payable, and, in addition to exercising all
other rights or remedies, proceed to exercise with respect to the Pledged Shares
all rights, options and remedies of a secured party upon default as provided for
under the Uniform Commercial Code as then adopted in the state of Tennessee.


(b)    The rights of Secured Party upon the occurrence of an Event of Default
shall include, without limitation, the following:


(i)    The right to sell the Pledged Shares at public or private sale in one or
more lots. Secured Party shall be entitled to apply the proceeds of any such
sale to the satisfaction of the Secured Obligations and to expenses incurred in
realizing upon the Pledged Shares in accordance with the Uniform Commercial
Code; and


(ii)    The right to recover the reasonable expenses of preparing for sale and
selling the Pledged Shares and other like expenses, together with court costs
and reasonable attorneys, fees incurred; and



--------------------------------------------------------------------------------





(iii)    The right to proceed by appropriate legal process at law or in equity
to enforce any provision of this Agreement or in aid of the execution of any
power of sale, or for foreclosure of the security interest of the Secured Party,
or for the sale of the Pledged Shares under the judgment or decree of any court;
and


(iv)    The right to transfer the Pledged Shares into the name of Secured Party
to facilitate its exercise of other rights or remedies with respect to them.


8.    Exercise of Remedies. The rights and remedies of the Secured Party shall
be deemed to be cumulative, and any exercise of any right or remedy shall not be
deemed to be an election of that right or remedy to the exclusion of any other
right or remedy. Notwithstanding the foregoing, the Secured Party shall be
entitled to recover by the cumulative exercise of all remedies no more than the
sum of (a) the Secured Obligations remaining outstanding at the time of the
exercise of remedies, plus (b) the costs, fees and expenses that the Secured
Party is otherwise entitled to recover.


9.    Return of Collateral. Subject to the terms of this Agreement, the Secured
Party shall deliver the Pledged Shares, or any part remaining thereof, to the
Pledgor upon the payment in full of the Secured Obligations.


10.    Further Assurances. The Pledgor shall sign such other documents or
instruments, and take such other actions, as the Secured Party may request to
more fully create and maintain, or to verify, ratify or perfect the security
interest intended to be created in this Agreement.


11.    Miscellaneous.


(a)    Waiver. Failure by the Secured Party to exercise any right shall not be
deemed a waiver of that right, and any single or partial exercise of any right
shall not preclude the further exercise of that right. Every right of the
Secured Party shall continue in full force and effect until such right is
specifically waived in writing signed by Secured Party.


(b)    Severability. If any part, term or provision of this Agreement is held by
any court to be prohibited by any law applicable to this Agreement, the rights
and obligations of the parties shall be construed and enforced to the greatest
extent allowed by law, or if such part, term or provision is totally
unenforceable, as if this Agreement did not contain that particular part, term
or provision.


(c)    Headings. The headings in this Agreement have been included for ease of
reference only, and shall not be considered in the construction or
interpretation of this Agreement.


(d)    Benefit. This Agreement shall inure to the benefit of the Secured Party
and the Pledgor and their successors and assigns.





--------------------------------------------------------------------------------



(e)    Governing Law. To the extent allowed under the Uniform Commercial Code,
this Agreement shall in all respects be governed by and construed in accordance
with the laws of the state of Tennessee, without regard to or application of its
conflicts of law rules.


(f)    Entire Agreement. This Agreement along with the Purchase Agreements and
other documentation relating to the Secured Obligations constitute the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect to the subject matter hereof,
whether written or oral. No change, modification, addition or termination of
this Agreement shall be enforceable unless in writing and signed by the party
against whom enforcement is sought.


(g)    Assignment. The Secured Party may assign its rights under this Agreement
to its affiliated companies. Any assignor of the Pledged Shares shall take such
Pledged Shares subject to the terms of this Agreement.






[signature page follows]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Pledgor and Secured Party have signed this Agreement as
of the date first above written.


PLEDGOR:



                        /s/ David
Garner                                            David Garner




SECURED PARTY:


                        
SITEL OPERATING CORPORATION




By /s/ Dagoberto Quintana
Title: President and Chief Executive Officer



--------------------------------------------------------------------------------





EXHIBIT A


Description of Pledged Shares


Cert. No.        No. and Type of Shares


A-697            750,000 shares of Class A Common Stock (restricted)
A-693            186,011 shares of Class A Common Stock
A-660            43,407 shares of Class A Common Stock (restricted)
A-294            869,565 shares of Class A Common Stock
PB-34            33.395 shares of Series B Preferred Stock
PB-17            300 shares of Series B Preferred Stock



--------------------------------------------------------------------------------



ASSIGNMENT SEPARATE FROM CERTIFICATE








For Value Received,         the undersigned                
hereby sells, assigns and transfers unto                                 
                                                    
THREE HUNDRED THIRTY-THREE AND 395/1000 (333.395) Shares of the     Series B
Preferred                                                
Capital Stock of     SITEL Worldwide Corporation                        
standing in         his         name on the books of said
        corporation        
represented by Certificate Nos. PB-17 and PB-34 herewith and do hereby
irrevocably appoint                                             
attorney to transfer the said stock on the books of the within named Corporation
with full power of substitution in the premises.


Dated                     




    
/s/ David Garner                    
David Garner



--------------------------------------------------------------------------------





ASSIGNMENT SEPARATE FROM CERTIFICATE








For Value Received,         the undersigned                
hereby sells, assigns and transfers unto                                 
                                                    
ONE MILLION EIGHT HUNDRED FORTY-EIGHT NINE HUNDRED EIGHTY-THREE (1,848,983)
Shares of the     Class A Common                        
Capital Stock of     SITEL Worldwide Corporation                        
standing in         his         name on the books of said
        corporation        
represented by Certificate Nos. A-697, A-693, A-660, A-294 herewith and do
hereby irrevocably appoint                                     
attorney to transfer the said stock on the books of the within named Corporation
with full power of substitution in the premises.


Dated                     




    
                                
David Garner











